1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT

8                               EASTERN DISTRICT OF CALIFORNIA

9
10
11   SUSAN VOGT,                                         Case No.: 1:17-cv-01580 LJO JLT
12                 Plaintiff,                            ORDER GRANTING STIPULATION TO
13          v.                                           AMEND THE CASE SCHEDULE
                                                         (Doc. 18)
14   MINNESOTA LIFE INSURANCE
     COMPANY,
15
                   Defendants.
16
17          The parties demonstrate that they have been unable to complete expert designations due to
18   unanticipated circumstances and stipulate to extend the deadlines related to experts. Good cause
19   appearing, the Court ORDERS the case schedule amended as follows:
20          1.     The parties SHALL disclose their experts no later than January 31, 2019 and any
21   rebuttal experts no later than February 28, 2019;
22          2.     The parties SHALL complete expert discovery no later than March 28, 2019;
23          3.     Non-dispositive motions SHALL be filed no later than April 25, 2019 and heard no
24   later than May 13, 2019.
25
26   IT IS SO ORDERED.
27      Dated:    December 14, 2018                            /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
